Exhibit 10.6

 

FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
[●] day of March, 2015, by and between Princeton Capital Corporation, a Maryland
corporation (the “Company”), and [●] (“Indemnitee”).

 

WHEREAS, at the request of the Company, Indemnitee currently serves as director
and/or officer of the Company and may, therefore, be subjected to claims, suits
or proceedings arising as a result of such service;

 

WHEREAS, as an inducement to Indemnitee to serve or continue to serve in such
capacity, the Company has agreed to indemnify Indemnitee and to advance expenses
and costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the maximum extent permitted by law; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.    Definitions. For purposes of this Agreement:

 

(a)   “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred
if, after the Effective Date (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 15% or more of the combined voting power
of all of the Company’s then-outstanding securities entitled to vote generally
in the election of directors without the prior approval of at least two-thirds
of the members of the Board of Directors in office immediately prior to such
person’s attaining such percentage interest; (ii) the Company is a party to a
merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
of Directors then in office, as a consequence of which members of the Board of
Directors in office immediately prior to such transaction or event constitute
less than a majority of the Board of Directors thereafter; or (iii) at any time,
a majority of the members of the Board of Directors are not individuals (A) who
were directors as of the Effective Date or (B) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by the affirmative vote of at least two-thirds of the directors then in office
who were directors as of the Effective Date or whose election or nomination for
election was previously so approved.

 



 

 

 

(b)   “Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise that such person
is or was serving in such capacity at the request of the Company. As a
clarification and without limiting the circumstances in which Indemnitee may be
serving at the request of the Company, service by Indemnitee shall be deemed to
be at the request of the Company: (i) if Indemnitee serves or served as a
director, trustee, officer, partner, manager, managing member, fiduciary,
employee or agent of any corporation, partnership, limited liability company,
joint venture, trust or other enterprise (1) of which a majority of the voting
power or equity interest is or was owned directly or indirectly by the Company
or (2) the management of which is controlled directly or indirectly by the
Company and (ii) if, as a result of Indemnitee’s service to the Company or any
of its affiliated entities, Indemnitee is subject to duties by, or required to
perform services for, an employee benefit plan or its participants or
beneficiaries, including as deemed fiduciary thereof.

 

(c)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification and/or
advance of Expenses is sought by Indemnitee.

 

(d)   “Effective Date” means the date set forth in the first paragraph of this
Agreement.

 

(e)    “Expenses” means any and all reasonable and out-of-pocket attorneys’ fees
and costs, retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and any other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent.

 

(f)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither is, nor in the past
five years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to or participant or
witness in the Proceeding giving rise to a claim for indemnification or advance
of Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

-2-

 

 

(g)   “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether of a
civil (including intentional or unintentional tort claims), criminal,
administrative or investigative (formal or informal) nature, including any
appeal therefrom, except one pending or completed on or before the Effective
Date, unless otherwise specifically agreed in writing by the Company and
Indemnitee. If Indemnitee reasonably believes that a given situation may lead to
or culminate in the institution of a Proceeding, such situation shall also be
considered a Proceeding.

 

Section 2.    Services by Indemnitee. Indemnitee will serve in the capacity or
capacities set forth in the first WHEREAS clause above. However, this Agreement
shall not impose any independent obligation on Indemnitee or the Company to
continue Indemnitee’s service to the Company. This Agreement shall not be deemed
an employment contract between the Company (or any other entity) and Indemnitee.

 

Section 3.    General. The Company shall indemnify, and advance Expenses to,
Indemnitee (a) as provided in this Agreement, the Company’s Articles of
Amendment and Restatement and (b) otherwise to the maximum extent permitted by
Maryland law in effect on the Effective Date and as amended from time to time;
provided, however, that no change in Maryland law shall have the effect of
reducing the benefits available to Indemnitee hereunder based on Maryland law as
in effect on the Effective Date. The rights of Indemnitee provided in this
Section 3 shall include, without limitation, the rights set forth in the other
sections of this Agreement, including any additional indemnification permitted
by the Maryland General Corporation Law (the “MGCL”), including, without
limitation, Section 2-418 of the MGCL.

 

Section 4.    Standard for Indemnification. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall indemnify Indemnitee against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
any such Proceeding unless it is established that (a) the act or omission of
Indemnitee was material to the matter giving rise to the Proceeding and (i) was
committed in bad faith or (ii) was the result of active and deliberate
dishonesty, (b) Indemnitee actually received an improper personal benefit in
money, property or services or (c) in the case of any criminal Proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

Section 5.    Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6), Indemnitee shall not be
entitled to:

 

(a)    indemnification hereunder if the Proceeding was one by or in the right of
the Company and Indemnitee is adjudged, in a final adjudication of the
Proceeding not subject to further appeal, to be liable to the Company;

 

(b)   indemnification hereunder if Indemnitee is adjudged, in a final
adjudication of the Proceeding not subject to further appeal, to be liable on
the basis that personal benefit was improperly received in any Proceeding
charging improper personal benefit to Indemnitee, whether or not involving
action in the Indemnitee’s Corporate Status; or

 

-3-

 

 

(c)    indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this Agreement, and then only to the extent in accordance
with and as authorized by Section 12 of this Agreement, or (ii) the Company’s
charter or Bylaws, a resolution of the stockholders entitled to vote generally
in the election of directors or of the Board of Directors or an agreement
approved by the Board of Directors to which the Company is a party expressly
provide otherwise.

 

Section 6.    Court-Ordered Indemnification. Notwithstanding any other provision
of this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
of Indemnitee by the Company in the following circumstances:

 

(a)    if such court determines that Indemnitee is entitled to reimbursement
under Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in
which case Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or

 

(b)   if such court determines that Indemnitee is fairly and reasonably entitled
to indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper without regard to any limitation
on such court-ordered indemnification contemplated by Section 2-418(d)(2)(ii) of
the MGCL.

 

Section 7.    Indemnification for Expenses of an Indemnitee Who is Wholly or
Partially Successful. Notwithstanding any other provision of this Agreement, and
without limiting any such provision, to the extent that Indemnitee was or is, by
reason of Indemnitee’s Corporate Status, made a party to (or otherwise becomes a
participant in) any Proceeding and is successful, on the merits or otherwise, in
the defense of such Proceeding, the Company shall indemnify Indemnitee for all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee under this Section 7 for all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
each such claim, issue or matter, allocated on a reasonable and proportionate
basis. For purposes of this Section 7 and, without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 



-4-

 

 

Section 8.    Advance of Expenses for Indemnitee. If, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be, made a party to any
Proceeding, the Company shall, without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification hereunder, advance all
Expenses incurred by or on behalf of Indemnitee in connection with such
Proceeding. The Company shall make such advance within ten days after the
receipt by the Company of a statement or statements requesting such advance from
time to time, whether prior to or after final disposition of such Proceeding and
may be in the form of, in the reasonable discretion of the Indemnitee (but
without duplication) (a) payment of such Expenses directly to third parties on
behalf of Indemnitee, (b) advance of funds to Indemnitee in an amount sufficient
to pay such Expenses or (c) reimbursement to Indemnitee for Indemnitee’s payment
of such Expenses. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by a written affirmation by Indemnitee and a written undertaking by or on behalf
of Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof. To the extent that Expenses advanced to Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to repay such advanced Expenses and without any requirement to
post security therefor.

 

Section 9.    Indemnification and Advance of Expenses as a Witness or Other
Participant. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is or may be, by reason of Indemnitee’s Corporate Status,
made a witness or otherwise asked to participate in any Proceeding, whether
instituted by the Company or any other person, and to which Indemnitee is not a
party, Indemnitee shall be advanced and indemnified against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith within ten days after the receipt by the Company of a
statement or statements requesting any such advance or indemnification from time
to time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee. In connection with any such advance of Expenses, the Company may
require Indemnitee to provide an undertaking and affirmation substantially in
the form attached hereto as Exhibit A.

 

Section 10.   Procedure for Determination of Entitlement to Indemnification.

 

(a)   To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in Indemnitee’s sole
discretion. The officer of the Company receiving any such request from
Indemnitee shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

 

-5-

 

 

(b)   Upon written request by Indemnitee for indemnification pursuant to Section
10(a) above, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall promptly be made in the specific case:
(i) if a Change in Control has occurred, by Independent Counsel, in a written
opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, which Independent Counsel shall be selected by the Indemnitee and
approved by the Board of Directors in accordance with Section 2-418(e)(2)(ii) of
the MGCL, which approval shall not be unreasonably withheld; or (ii) if a Change
in Control has not occurred, (A) by a majority vote of the Disinterested
Directors or, by the majority vote of a group of Disinterested Directors
designated by the Disinterested Directors to make the determination, (B) if
Independent Counsel has been selected by the Board of Directors in accordance
with Section 2-418(e)(2)(ii) of the MGCL and approved by the Indemnitee, which
approval shall not be unreasonably withheld or delayed, by Independent Counsel,
in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee or (C) if so directed by the Board of Directors, by the
stockholders of the Company, other than directors or officers who are parties to
the Proceeding. If it is so determined that Indemnitee is entitled to
indemnification, the Company shall make payment to Indemnitee within ten days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary or appropriate to such
determination in the discretion of the Board of Directors or Independent Counsel
if retained pursuant to clause (ii)(B) of this Section 10(b). Any Expenses
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.

 

(c)   The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.

 

Section 11.   Presumptions and Effect of Certain Proceedings.

 

(a)   In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of
overcoming that presumption in connection with the making of any determination
contrary to that presumption.

 

(b)   The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

(c)   The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
other foreign or domestic corporation, partnership, limited liability company,
joint venture, trust, employee benefit plan or other enterprise shall not be
imputed to Indemnitee for purposes of determining any other right to
indemnification under this Agreement.

 

-6-

 

 

Section 12.   Remedies of Indemnitee.

 

(a)   If (i) a determination is made pursuant to Section 10(b) of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Sections 8 or 9 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 10(b) of this Agreement within 60 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Sections 7 or 9 of this Agreement within
ten days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to any other section of this Agreement
or the charter or Bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in the State of Maryland, or in any other court of competent jurisdiction, or in
an arbitration conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association, of Indemnitee’s
entitlement to indemnification or advance of Expenses. Indemnitee shall commence
a proceeding seeking an adjudication or an award in arbitration within 180 days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 12(a); provided, however, that the foregoing
clause shall not apply to a proceeding brought by Indemnitee to enforce
Indemnitee’s rights under Section 7 of this Agreement. Except as set forth
herein, the provisions of Maryland law (without regard to its conflicts of laws
rules) shall apply to any such arbitration. The Company shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.

 

(b)   In any judicial proceeding or arbitration commenced pursuant to this
Section 12, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.

 

(c)   If a determination shall have been made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification
that was not disclosed in connection with the determination.

 

(d)   In the event that Indemnitee is successful in seeking, pursuant to this
Section 12, a judicial adjudication of or an award in arbitration to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company for, any and all Expenses actually and reasonably
incurred by Indemnitee in such judicial adjudication or arbitration. If it shall
be determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

 



-7-

 

 

(e)   Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period (i) commencing with either the tenth day
after the date on which the Company was requested to advance Expenses in
accordance with Sections 8 or 9 of this Agreement or the 60th day after the date
on which the Company was requested to make the determination of entitlement to
indemnification under Section 10(b) of this Agreement, as applicable, and (ii)
ending on the date such payment is made to Indemnitee by the Company.

 

Section 13.   Defense of the Underlying Proceeding.

 

(a)   Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.

 

(b)   Subject to the provisions of the last sentence of this Section 13(b) and
of Section 13(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder; provided,
however, that the Company shall notify Indemnitee of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 13(a) above. The Company shall not, without the prior written consent of
Indemnitee, which shall not be unreasonably withheld or delayed, consent to the
entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee, (ii) does not
include, as an unconditional term thereof, the full release of Indemnitee from
all liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to Indemnitee, or (iii) would impose any
Expense, judgment, fine, penalty or limitation on Indemnitee. This Section 13(b)
shall not apply to a Proceeding brought by Indemnitee under Section 12 of this
Agreement.

 

-8-

 

 

(c)   Notwithstanding the provisions of Section 13(b) above, if in a Proceeding
to which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld or delayed,
that Indemnitee may have separate defenses or counterclaims to assert with
respect to any issue which may not be consistent with other defendants in such
Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
counsel approved by the Company, which approval shall not be unreasonably
withheld or delayed, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee’s choice, subject to the prior approval of the Company, which
approval shall not be unreasonably withheld or delayed, at the expense of the
Company. In addition, if the Company fails to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
any action to declare this Agreement void or unenforceable, or institutes any
Proceeding to deny or to recover from Indemnitee the benefits intended to be
provided to Indemnitee hereunder, Indemnitee shall have the right to retain
counsel of Indemnitee’s choice, subject to the prior approval of the Company,
which approval shall not be unreasonably withheld or delayed, at the expense of
the Company (subject to Section 12(d) of this Agreement), to represent
Indemnitee in connection with any such matter.

 

Section 14.   Non-Exclusivity; Survival of Rights; Subrogation.

 

(a)   The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the charter or Bylaws of the
Company, any agreement or a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board of Directors, or
otherwise. Unless consented to in writing by Indemnitee, no amendment,
alteration or repeal of the charter or Bylaws of the Company, this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal,
regardless of whether a claim with respect to such action or inaction is raised
prior or subsequent to such amendment, alteration or repeal. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative and in addition to every other
right or remedy given hereunder or now or hereafter existing at law or in equity
or otherwise. The assertion of any right or remedy hereunder, or otherwise,
shall not prohibit the concurrent assertion or employment of any other right or
remedy.

 

(b)   In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

-9-

 

 

Section 15.   Insurance.

 

(a)   The Company will use its reasonable best efforts to acquire directors and
officers liability insurance, on terms and conditions deemed appropriate by the
Board of Directors, with the advice of counsel, covering Indemnitee or any claim
made against Indemnitee by reason of Indemnitee’s Corporate Status and covering
the Company for any indemnification or advance of Expenses made by the Company
to Indemnitee for any claims made against Indemnitee by reason of Indemnitee’s
Corporate Status. In the event of a Change in Control, the Company shall
maintain in force any and all directors and officers liability insurance
policies that were maintained by the Company immediately prior to the Change in
Control for a period of six years with the insurance carrier or carriers and
through the insurance broker in place at the time of the Change in Control;
provided, however, (i) if the carriers will not offer the same policy and an
expiring policy needs to be replaced, a policy substantially comparable in scope
and amount shall be obtained and (ii) if any replacement insurance carrier is
necessary to obtain a policy substantially comparable in scope and amount, such
insurance carrier shall have an AM Best rating that is the same or better than
the AM Best rating of the existing insurance carrier; provided, further,
however, in no event shall the Company be required to expend in the aggregate in
excess of 250% of the annual premium or premiums paid by the Company for
directors and officers liability insurance in effect on the date of the Change
in Control. In the event that 250% of the annual premium paid by the Company for
such existing directors and officers liability insurance is insufficient for
such coverage, the Company shall spend up to that amount to purchase such lesser
coverage as may be obtained with such amount.

 

(b)   Without in any way limiting any other obligation under this Agreement, the
Company shall indemnify Indemnitee for any payment by Indemnitee which would
otherwise be indemnifiable hereunder arising out of the amount of any deductible
or retention and the amount of any excess of the aggregate of all judgments,
penalties, fines, settlements and Expenses incurred by Indemnitee in connection
with a Proceeding over the coverage of any insurance referred to in Section
15(a). The purchase, establishment and maintenance of any such insurance shall
not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights or obligations of the Company under
any such insurance policies. If, at the time the Company receives notice from
any source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.

 

(c)   The Indemnitee shall cooperate with the Company or any insurance carrier
of the Company with respect to any Proceeding.

 

Section 16.   Coordination of Payments. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable or payable
or reimbursable as Expenses hereunder if and to the extent that Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

 

Section 17.   Contribution. If the indemnification provided in this Agreement is
unavailable in whole or in part and may not be paid to Indemnitee for any
reason, other than for failure to satisfy the standard of conduct set forth in
Section 4 or due to the provisions of Section 5, then, in respect to any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), to the fullest extent permissible under
applicable law, the Company, in lieu of indemnifying and holding harmless
Indemnitee, shall pay, in the first instance, the entire amount incurred by
Indemnitee, whether for Expenses, judgments, penalties, and/or amounts paid or
to be paid in settlement, in connection with any Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have at any time against
Indemnitee.

 

-10-

 

 

Section 18.   Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.

 

Section 19.   Duration of Agreement; Binding Effect.

 

(a)    This Agreement shall continue until and terminate on the later of (i) the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or
domestic corporation, real estate investment trust, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that Indemnitee is no longer subject to any actual
or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 12 of this Agreement).

 

(b)   The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any other foreign or domestic corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving in such capacity at
the request of the Company, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, assigns, heirs, devisees, executors and administrators and
other legal representatives.

 

(c)    The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

(d)   The Company and Indemnitee agree that a monetary remedy for breach of this
Agreement, at some later date, may be inadequate, impracticable and difficult of
proof, and further agree that such breach may cause Indemnitee irreparable harm.
Accordingly, the parties hereto agree that Indemnitee may enforce this Agreement
by seeking injunctive relief and/or specific performance hereof, without any
necessity of showing actual damage or irreparable harm and that by seeking
injunctive relief and/or specific performance, Indemnitee shall not be precluded
from seeking or obtaining any other relief to which Indemnitee may be entitled.
Indemnitee shall further be entitled to such specific performance and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of posting bonds or other
undertakings in connection therewith. The Company acknowledges that, in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by a
court, and the Company hereby waives any such requirement of such a bond or
undertaking.

 

-11-

 

 

Section 20.   Severability. If any provision or provisions of this Agreement
shall be held to be invalid, void, illegal or otherwise unenforceable for any
reason whatsoever: (a) the validity, legality and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any Section, paragraph or sentence of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested thereby.

 

Section 21.   Counterparts. This Agreement may be executed in one or more
counterparts, (delivery of which may be by facsimile, or via e-mail as a
portable document format (.pdf) or other electronic format), each of which will
be deemed to be an original and it will not be necessary in making proof of this
agreement or the terms of this Agreement to produce or account for more than one
such counterpart. One such counterpart signed by the party against whom
enforceability is sought shall be sufficient to evidence the existence of this
Agreement.

 

Section 22.   Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 23.   Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor, unless otherwise expressly stated, shall such waiver
constitute a continuing waiver.

 

-12-

 

 

Section 24.   Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, on the day of such delivery, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed:

 

(a)    If to Indemnitee, to the address set forth on the signature page hereto.

 

(b)   If to the Company, to:

 

Princeton Capital Corporation

One Riverway, Suite 2020

Houston, TX 77056

Attn: Alfred Jackson

 

With a copy (which shall not constitute notice) to:

 

Reed Smith LLP

811 Main Street

Suite 1700

Houston, TX 77002

Attn: Bryan K. Brown

 

or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.

 

Section 25.   Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Maryland, without
regard to its conflicts of laws rules.

 

[SIGNATURE PAGE FOLLOWS]

 



-13-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 

  COMPANY:       PRINCETON CAPITAL CORPORATION         By:   Name:     Title:  
       



INDEMNITEE:       Name:     Address:  

 

 

 

 

